Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Anders E. Fernstrom (72,629) on October 19, 2021.

The application has been amended as follows: 

Please cancel claims 6-21. 

Allowable Subject Matter
Claims 2-5 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art could be found to teach all the claimed limitations. In particular, no prior art could be found to teach the claimed approach to protecting an identity in network communications that utilizes a first and second commercial cloud, a virtual switch, a first and second VM, a first and second physical data center, a routing table, and a first and second time period, all in the claimed manner. 


The closest prior arts that could be found are listed below:
Tseng et al (US PGPub No: 2014/0119375) – Tseng teaches a cloud network that utilizes a virtual switch to VM relationship. However, Tseng does not teach handling packets by taking into account time periods. Nor does Tseng teach the claimed internal addressing.  As such Tseng was not used as prior art. 
Baucke et al (US PGPub No: 2013/0086236) – Baucke also teaches a cloud network with VMs and virtual switches. Baucke goes on to teach how the VMs are scheduled and each VM has it’s own MAC address. Baucke also discloses how routing tables are used for these VM addresses. However, in Baucke each VM has its own virtual switch, as opposed the claimed invention’s single virtual switch to multiple VM setup. Furthermore, Baucke does not explicitly teach . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571) 272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2456